BRENNAN LAW OFFICES, L.L.C.
River Front Plaza
Suite 200
1110 North Old World Third Street
Milwaukee, WI 53203
Telephone (414) 763-4200
Fax (414) 231-9810

September 27, 2019

Honorable Joseph P. Stadtmueller

U.S. District Court — Eastern District of Wisconsin
U.S. Courthouse

517 E. Wisconsin Ave. Room 471

Milwaukee, WI 53202

VIA E-FILE

Re: United States of America vs. Robert Gordon
(Case No.: 19-CR-115)

Dear Judge Stadtmueller:

1am filing herewith Defendant Gordon’s Motion To Adjourn Jury Trial with supporting
Affidavit in regard to the above-captioned matter.

Thank you for your attention.
Very truly yours,

BRENNAN LAW OFFICES, L.E.C,
/s/; Patrick Cavanaugh Brennan

PATRICK CAVANAUGH BRENNAN, ESQ.
PCB: rjs

Character * Commitment e Excellence
Case 2:19-cr-00115-JPS Filed 09/27/19 Page 1of9 Document 27

 

 

 
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF WISCONSIN

 

UNITED STATES OF AMERICA,
Plaintiff,
Case No. 19-CR-00115
VS.

ROBERT GORDON,

Defendant.

 

 

DEFENDANT GORDON’S MOTION TO ADJOURN JURY TRIAL

 

The above named defendant, Robert Gordon, by his attorneys Brennan Law
Offices, L.L.C., by Attorney Patrick Cavanaugh Brennan, hereby moves the court,
pursuant to Rules 12 and 47, Federal Rules of Criminal Procedure, for an Order
adjourning the trial in this matter, which is currently to commence on October 28, 2019,

for a period of approximately thirty (30) days.

_ In support of the instant Motion, the Defendant offers the attached Affidavit of

Attorney Patrick Cavanaugh Brennan.

Dated at Milwaukee, Wisconsin this 27 day of September, 2019.

1

Case 2:19-cr-00115-JPS Filed 09/27/19 Page 2 o0f9 Document 27

 
Respectfully submitted,

BRENNAN LAW OFFICES, L.L.C.
Attorney for Defendant, Robert Gordon

/s/: Patrick Cavanaugh Brennan

Patrick Cavanaugh Brennan
State Bar No.: 1000590

2

Case 2:19-cr-00115-JPS Filed 09/27/19 Page 3o0f9 Document 27

 

 
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF WISCONSIN

 

UNITED STATES OF AMERICA,
Plaintiff,

Case No. 19-CR-00115
vs.

ROBERT GORDON,

Defendant.

 

 

AFFIDAVIT OF ATTORNEY PATRICK CAVANAUGH BRENNAN IN SUPPORT
OF DEFENDANT GORDON’S MOTION TO ADJOURN JURY TRAIAL

 

Attorney Patrick Cavanaugh Brennan, having first been sworn on oath, deposes

and states as follows:

1. Iam an attorney licensed to practice law in the state of Wisconsin, and

represent the Defendant, Robert Gordon, in the above-captioned action;

2. This prosecution was commenced by means of a Criminal Complaint which
was filed on May 28, 2019. The matter was subsequently the subject of an

Indictment which was filed on June 18, 2019;

1

Case 2:19-cr-00115-JPS Filed 09/27/19 Page 4of9 Document 27

 
3, On July 15, 2019, the parties appeared for a hearing in this Court, at which

time the Jury Trial in the case was set for October 28, 2019, at 8:30 a.m.;

4, At the time the July 15, 2019 hearing took place, your affiant was in the midst
of being treated for a significant, ongoing and debilitating back-related
medical issue. More specifically, that issue involved both a lumbar disc

herniation as well as a sacral fracture;

5, Asa part of the treatment your affiant was receiving at the time the
hearing took place, your affiant was taking a regimen of prescribed pain
management medications, and was in a nearly constant state of extreme
physical discomfort. Along with this Affidavit your affiant has attached a
copy of a letter dated June 28, 2019 addressed to the Honorable Pamela
Pepper which your affiant authored in regard to a different case in which he
was involved at about this same time, and in which is described your affiant’s

then current medical situation;

6. Owing in principal part to the physical infirmity from which he
was suffering at the time and the nature of the treatment which he was

receiving in relation to that infirmity, at the July 15, 2019 hearing before this

2

Case 2:19-cr-00115-JPS Filed 09/27/19 Page5of9 Document 27

 

 
Court, your affiant failed to take note of the fact that he was already
scheduled to begin a homicide Jury Trial in Milwaukee County Circuit Court
on October 28, 2019. That case is captioned State Wisconsin v. Jacob J
Paradinovich (Case No. CF-0203). That Jury Trial date had been set on June

24, 2019;

. Your affiant did not become aware of this scheduling conflict until it was
brought to his attention within the past two days. Your affiant then reached
out to the government to make the government aware of this conflict, and to
advise the government that the defense would, under the circumstances, thus

be compelled to seek can adjournment of the existing trial date in this case;

. Your Affidavit has conferred with Assistant United States Attorney Proctor in
regard to this matter, and your affiant is authorized to state that the

government does not oppose the Defendant's adjournment request;

. Efforts to resolve this case short of trial are ongoing. Should those efforts
prove unsuccessful, and if the Court sees fit to grant the instant adjournment
request, the dense would be prepared to try this matter by the end of

November;

3

Case 2:19-cr-00115-JPS Filed 09/27/19 Page 6of9 Document 27

 

 
10. This affidavit is authored in good faith and offered in support of Defendant's

Motion to Adjourn Jury Trial in the above-captioned matter.

Dated at Milwaukee, consin this27", day of September, 2019.

|

trick Cavanaugh Brennan
State Bar No. : 1000590

 

SSA and sworm before me
this 22 7Iday of , 2019

  
  

Notary Public, State of Wisconsin }

My commission expires: Planes

4

Case 2:19-cr-00115-JPS Filed 09/27/19 Page 7of9 Document 27

 

 
BRENNAN LAW OFFICES, L.L.C,
River Front Plaza
Suite 200
1110 North Cld World Third Street
Milwaukee, WI 53203
Telephone (414) 763-4200
Fax (414) 231-9810

June 28, 2019

Hon. Pamela Pepper

United States Courthouse Room 222
517 E. Wisconsin Avenue
Milwaukee, WI 53202

VIA E-FILE

Re: United States of America v. Mays, et al.
(Case No, 17-CR-96)

Dear Judge Pepper:

Mr. Mays’ Sentencing Hearing in the above-captioned matter is currently scheduled to
take place on July 2, 2019 at 9:30 a.m. in your court. However, for the reasons cited
below, by means of this letter Iam respectfully requesting that the Sentencing Hearing
in this matter be adjourned for 45 - 60 days.

For the past several weeks, I have been consulting with a number of physicians in
regard to an ongoing back-related medical issue with which I have been dealing. Those
consultations are still ongoing, and will continue to take place next week.

In the meantime, based on the medications which I have been prescribed and am
taking, as well as the anticipated treatment associated with this medical issue, I will not
be in physical condition to proceed with the Sentencing Hearing in this case on July 2°,
as currently scheduled. It is thus my request that the Sentencing Hearing be adjourned
out 45 - 60 days, at which time I expect to be in a position to go forward with the
hearing.

Prior to authoring this letter I attempted to contact AUSA Kwaterski to make her aware
_ of this request. I was unable to reach her, but left her a detailed voicemail message
alerting her to the fact that this letter would be forthcoming.

Character ° Commitment . Excellence
Case 2:19-cr-00115-JPS Filed 09/27/19 Page 8of9 Document 27

 

 
Thank you for your attention. I will await the Court's response.
Very truly yours,

BRENNAN LAW OFFICES, L.L.C.

ist: Patrick Cavanaugh Brennan

PATRICK CAVANAUGH BRENNAN, ESQ.
PCB:tjh

Case 2:19-cr-00115-JPS Filed 09/27/19 Page 9of9 Document 27

 

 
